DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Status
Claims 25-34 are pending according to the preliminary amendment filed on 06/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou US20090129273A1, hereinafter Zou in view of Henry et al. US20130003534A1, hereinafter Henry.
Regarding claim 25, Zou teaches a radio relay node for wireless relaying data in a mobile backhaul between a base station and a core network (Zou: Summary), the radio relay node comprising: 
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that, when executed by the at least one processor (Zou: para. [0027] All three transceivers are connected over a bus 22 to a processor 23 and a memory 24. The processor 23 generally operates in conjunction with software stored on memory 24), cause the at least one processor to: 
connect to an upstream towards the core network (Zou: para. [0021] FIG. 1, node 1 is connected to another LAN or WAN which, for instance, can be another wireless mesh network or the Internet);
connect to a plurality of downstream radio nodes via a plurality of downstream backhaul radio links (Zou: para. [0009 & 0036] and Fig. 1 node 1 the root parent node connects to a plurality of children nodes through backhaul paths, para. [0031]);
receive information at a backhaul radio link (Zou: para. [0009 & 0036 & 0031] and Fig. 1 node 1 the root parent node receives the channel switch message through backhaul paths, para. [0031]); and
send the information to the plurality of downstream radio nodes to recover the failure (Zou: para. [0009 & 0031-0033 & 0022-0025] root parent node receives the channel switch message and selects the best channel to switch to and responds by sending a channel switch message that is routed to all of the children nodes in the network).
It is noted that Zou does not explicitly disclose: connect to an upstream radio node towards the core network via an upstream backhaul radio link; receive information indicating a radio link failure at a backhaul radio link.
However, Henry from the same or similar fields of endeavor teaches the use of: connect to an upstream radio node towards the core network via an upstream backhaul radio link (Henry: para. [0024] connect the first node B 116 and the RNC 118 to facilitate backhaul traffic flow between the first node B 116 and the RNC 118 and para. [0036] connect the first BTS 136 and the BSC 138 to facilitate backhaul traffic flow between the first BTS 136 and the BSC 138. Para. [0037] BSC 138 is to act as a concentrator, so that many different low capacity connections to BTSs become reduced to a smaller number of connections towards the MSC in the core network 108);
receive information indicating a radio link failure at a backhaul radio link (Henry: para. [0052] the first RBS may receive a notification from a network controller, such as an RNC or BSC, indicating the existence of a backhaul link failure condition). (Henry: para. [0006]).

Regarding claim 26, Zou and Henry teaches the radio relay node according to claim 25, further comprising a plurality of radio transceivers (Henry: para. [0024] first node B 116 includes one or more transceivers and one or more antennas configured to facilitate the transmission and reception of voice and/or data traffic to and from the MDs 102A, 102B (102A in the illustrated embodiment) across the Uu air interface 106). One of ordinary skill in the art would be motivated to do so for identifying the existence of the backhaul link failure condition (Henry: para. [0006]).

Regarding claim 27, Zou and Henry teaches the radio relay node according to claim 26, wherein each of the plurality of radio transceivers handles a plurality of radio channels (Henry: para. [0027] RNC 118 also acts a concentrator, so that many different low capacity connections to the node Bs 116, 122 become reduced to a smaller number of connections towards the core network 108 via the Iu-CS/Iu-PS interface 110). One of ordinary skill in the art would be motivated to do so for identifying the existence of the backhaul link failure condition (Henry: para. [0006]).

Regarding claim 28, Zou and Henry teaches the radio relay node according to claim 26, wherein each of the plurality of radio transceivers uses Frequency Division (Henry: para. [0033] Communications between the first node B 116 and the second node B 122 alternatively may be carried out utilizing time division duplexing (“TDD”), and para. [0042] Communications between the first BTS 136 and the second BTS 142 may be carried out utilizing FDD). One of ordinary skill in the art would be motivated to do so for identifying the existence of the backhaul link failure condition (Henry: para. [0006]).

Regarding claim 29, Zou and Henry teaches the radio relay node according to claim 26, wherein the plurality of radio transceivers are collocated (Henry: para. [0024] first node B 116 includes one or more transceivers and one or more antennas configured to facilitate the transmission and reception of voice and/or data traffic to and from the MDs 102A, 102B (102A in the illustrated embodiment) across the Uu air interface 106). One of ordinary skill in the art would be motivated to do so foridentifying the existence of the backhaul link failure condition (Henry: para. [0006]).

Regarding claims 30-34, Zou and Henry teaches disclose all the limitations as discussed in the rejection of claims 25-29, and therefore method claims 30-34 are rejected using the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Bao et al. US 20120002537 A1 in para.  [0057] teaches  heartbeat component 475 fails to receive a heartbeat message from MME device 130 or from SGW 140 within a particular time period, heartbeat component 475 may inform processing component 410 that backhaul link 121 has malfunctioned. Additionally or alternatively, heartbeat component 475 may continue to receive heartbeat messages, but may determine, based on information included in the received heartbeat messages, that the error rate of signals transmitted via backhaul link 121 is higher than a particular threshold, and may conclude that backhaul link 121 has malfunctioned. When backhaul link 121 resumes functioning properly, heartbeat component 475 may resume receiving heartbeat messages and may inform processing component 410 that backhaul link 121 has resumed functioning properly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468